Exhibit 99.01 James E. Burden 275 Battery St., Ste 2600 San Francisco, CA 94111-3356 415-421-0404 August 13, 2012 Board of Directors Worthington Energy, Inc. 225 Bush St., Ste 1602 San Francisco, CA 94104-4213 Gentlemen: This confirms that in the board of directors meeting held this morning, I submitted to the board my resignation as a director and officer of Worthington Energy, Inc. and confirms that the board accepted my resignation effective immediately. This also confirms that the board and third parties can rely on a PDF-formatted signed copy of this resignation with the same effect as if it were an originally executed document. Very truly yours, /s/ JAMES E. BURDEN James E. Burden cc: James Turner, Esq. Craig Allen, C.P.A.
